Order unanimously affirmed, without costs. Memorandum: We affirm for reasons stated at Special Term, Morton J. In addition, we point out that any claim that the properties are improperly or indefinitely identified or erroneously assessed may be resolved by reference to the public records. Moreover, section 716 of the Real Property Tax Law specifically provides a procedure to obtain an admission of the percentage of full value at which real property is assessed and subdivision 3 of section 720 permits use of the appropriate State equalization rate to establish inequality (see Guth Realty v Gingold, 34 NY2d 440; 860 Executive Towers v Board of Assessors, 53 AD2d 463, affd 43 NY2d 769). (Appeal from order of Supreme Court, Erie County, Morton, J. — discovery.) Present — Denman, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.